

113 S1856 IS: To repeal section 403 of the Bipartisan Budget Act of 2013, relating to an annual adjustment of retired pay for members of the Armed Forces under the age of 62.
U.S. Senate
2013-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1856IN THE SENATE OF THE UNITED STATESDecember 18, 2013Mr. Pryor (for himself and Mrs. Hagan) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo repeal section 403 of the Bipartisan Budget Act of 2013, relating to an annual adjustment of retired pay for members of the Armed Forces under the age of 62.1.Repeal of annual adjustment of retired pay for members of the Armed Forces under the age of 62Section 403 of the Bipartisan Budget Act of 2013 is repealed.